Citation Nr: 0907464	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  01-09 826A	)	DATE
	)
	)

THE ISSUES

1.  Whether there was clear and unmistakable error in a 
January 1985 Board decision that denied entitlement to 
accrued disability compensation based on a total disability 
rating for compensation purposes based on individual 
unemployability.

2.  Whether there was clear and unmistakable error in a 
February 1987 Board decision that denied entitlement to 
accrued disability compensation based on a total disability 
rating for compensation purposes based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
He died in August 1982, and the appellant is his surviving 
spouse.

At the time of the veteran's death, there were pending claims 
for service connection for post-traumatic stress disorder 
(PTSD) and a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  In 
September 1982, the appellant filed a claim of entitlement to 
accrued disability compensation benefits.  This claim was 
denied by a January 1985 Board decision on the basis that the 
evidence did not warrant service connection for PTSD or 
entitlement to TDIU at the time of the veteran's death.  
Subsequently, the appellant submitted further evidence in 
regard to this claim, eventually resulting in a February 1987 
Board decision which denied the claim on the basis that the 
evidence of record at the time of the veteran's death was 
previously considered by a final Board decision and the new 
evidence submitted was not of record at the time of the 
veteran's death and thus could not be considered in regard to 
the accrued benefit claim.

In December 2000, the appellant filed a claim based on clear 
and unmistakable error (CUE) in previous Board decisions 
which denied entitlement to service connection and accrued 
benefit for PTSD and TDIU.  A May 2002 Board decision 
dismissed the claim in relation to a June 1973 Board 
decision, denied it in relation to the issue of TDIU in the 
January 1985 Board decision, and dismissed it without 
prejudice to re-filing in relation to PTSD in the January 
1985 Board decision and PTSD and TDIU in the February 1987 
Board decision.

The appellant appealed the May 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2004, the Court vacated the part of the May 2002 
Board decision which dismissed without prejudice to re-filing 
the claim of CUE in regard to PTSD in the January 1985 Board 
decision.  All other parts of the May 2002 Board decision 
were affirmed, including the denial of CUE in regard to TDIU 
in the January 1985 Board decision.  The appellant appealed 
the Court's February 2004 decision to the United States Court 
of Appeals, Federal Circuit (Federal Circuit).  In a February 
2005 judgment, the Federal Circuit affirmed the Court's 
February 2004 decision.  In October 2005, the Board dismissed 
without prejudice to re-filing the claim of CUE in regard to 
PTSD in the January 1985 Board decision.

In November 2005, the appellant's representative submitted a 
new claim of CUE in regard to the denial of accrued benefit 
for PTSD and TDIU in the January 1985 and February 1987 Board 
decisions.  A July 2006 Board decision denied the claim of 
CUE in regard to PTSD in the January 1985 Board decision and 
in regard to TDIU and PTSD in the February 1987 Board 
decision.  The July 2006 Board decision did not make a ruling 
on the claim of CUE in regard to TDIU in the January 1985 
Board decision.

The appellant appealed the July 2006 Board decision to the 
Court.  In June 2008, the Court reversed and remanded the 
part of the July 2006 Board decision "that found that the 
1985 and 1987 Boards had correctly applied the then 
applicable TDIU regulation."  The remainder of the July 2006 
Board decision was affirmed.


FINDINGS OF FACT

1.  The Board denied entitlement to accrued disability 
compensation benefits based on TDIU in January 1985.

2.  In May 2002, the Board promulgated a decision which found 
that CUE had not been established in the January 1985 Board 
decision with respect to the issue of entitlement to accrued 
disability compensation benefits based on TDIU.

3.  The part of the May 2002 decision which found that CUE 
had not been established in the January 1985 Board decision 
with respect to the issue entitlement to accrued disability 
compensation benefits based on TDIU was affirmed by the Court 
in a February 2004 decision and by the Federal Circuit in a 
February 2005 decision. 

4.  Given the final decision on the motion, the January 1985 
Board decision denying entitlement to accrued disability 
compensation benefits based on TDIU is no longer subject to 
revision on the grounds of CUE.

5.  The denial of entitlement to accrued disability 
compensation based on TDIU in a final February 1987 Board 
decision was consistent with VA law and regulations then in 
effect.


CONCLUSIONS OF LAW

1.  The motion for reversal or revision of a January 1985 
Board decision denying entitlement to accrued disability 
compensation based on TDIU on the basis of CUE is dismissed 
with prejudice as a matter of law.  38 U.S.C.A. § 7111 (West 
2002 & Supp. 2006); 38 C.F.R. § 20.1409(c) (2008); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

2.  The February 1987 Board decision that denied entitlement 
to accrued disability compensation based on TDIU did not 
contain CUE.  38 U.S.C.A. §§ 3021(a); 4004(b) (West 1982); 38 
C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a matter of law, the Veterans Claims Assistance Act of 
2000 is not applicable to CUE claims.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also 
Parker v. Principi, 15 Vet. App. 407, 412 (2002) (regarding 
CUE claim as to a prior final RO decision).

VA decisions that are final and binding are accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The 
question of whether CUE is present in a prior determination 
is analyzed under a three-pronged test.  First, it must be 
determined whether either the correct facts, as they were 
known at the time, were not before the adjudicator, that is, 
more than a simple disagreement as to how the facts were 
weighed and evaluated; or that the statutory or regulatory 
provisions existing at that time were incorrectly applied.  
Second, the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome.  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the 
kind of error to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992).  The mere misinterpretation of facts or 
failure to fulfill the duty to assist does not constitute 
CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also 
Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim 
requires that the veteran assert more than a disagreement as 
to how the facts were weighed or evaluated).

CUE of TDIU in a January 1985 Board Decision

As noted above, the claims on appeal come from a June 2008 
Court decision which reversed and remanded the part of the 
July 2006 Board decision "that found that the 1985 and 1987 
Boards had correctly applied the then applicable TDIU 
regulation."  Accordingly, the issues placed before the 
Board by the Court are limited to whether there was CUE in 
the January 1985 and February 1987 Board decisions that 
denied entitlement to accrued disability compensation based 
on TDIU.  Specifically, the June 2008 Court decision stated 
that

the 1985 and 1987 Boards misinterpreted 
[38 C.F.R.] § 4.16 [(1986)] and applied a 
more stringent requirement for 
establishing entitlement to TDIU.  See 
Joyce [v. Nicholson, 19 Vet. App. 36, 42-
43 (2005)].  This misapplication 
constitutes reversible error.  See 
38 U.S.C. § 7261(a)(3)(A); Joyce, 19 Vet. 
App. at 39. . . . the Court cannot 
conclude that, but for the error, the 
outcome would not have been manifestly 
different.  Therefore, a remand is 
required for the Board to correctly apply 
the law to the facts before the 1985 and 
1987 Boards.

However, this aspect of the claim was already considered and 
discussed by the Board in the May 2002 decision.  In the 
Order, the May 2002 Board decision denied the motion alleging 
CUE in the January 1985 Board decision with respect to the 
issue of entitlement to TDIU.  This part of the May 2002 
decision was then affirmed by the Court in February 2004 and 
the Court's decision was in turn affirmed by the Federal 
Circuit in February 2005.

As such, the June 2008 Court decision has ordered the Board 
to reconsider an issue which has already been decided by the 
Board in May 2002, affirmed by the Court in February 2004, 
and affirmed by the Federal Circuit in February 2005.  The 
"purpose of the rule of finality is to preclude repetitive 
and belated readjudication of veterans' benefits claims."  
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  
Under the doctrine of res judicata, there can be only one 
valid decision on any adjudicated issue or claim.  See 
DiCarlo v. Nicholson, 20 Vet. App. 52 (2006); see also 
Bissonnette v. Principi, 18 Vet. App. 105, 12 (2004) ("In 
essence, the res judicata precedent ensures that a litigant 
may have his or her day in Court, but not two or three.").  
Accordingly, the part of the appellant's claim which alleges 
CUE in a January 1985 Board decision that denied entitlement 
to accrued disability compensation based on TDIU has been 
settled.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995); 
see also Routen v. West, 142 F.3d 1434, 1437-38 (Fed. Cir. 
1998) (applying finality and res judicata to VA decisions).  

Despite the Court's June 2008 order, if the Board were to 
consider the appellant's claim with respect to CUE of the 
TDIU part of the January 1985 Board decision, the Board would 
be re-litigating the same issue that has already been 
considered and denied by the Board in May 2002.  This denial 
was affirmed by the Court in February 2004 and the Federal 
Circuit in February 2005, and it represents the final 
determination regarding the motion of CUE with respect to 
TDIU in the Board's January 1985 decision.  Thus, the issue 
of whether there was CUE in a January 1985 Board decision 
that denied entitlement to accrued disability compensation 
based on TDIU has already been litigated, and further 
appellate consideration cannot be given based upon the 
principles of res judicata.

The Board recognizes that each theory of CUE represents an 
entirely separate and distinct claim.  See Andre v. Principi, 
301 F.3d 1354, 1362 (Fed.Cir.2002).
In this regard, the Court stated in June 2008 that the basis 
for the reversal and remand of the appellant's claim was for 
the Board to determine whether the January 1985 and February 
1987 Board decisions correctly applied the then applicable 
TDIU regulations to the evidence of record.  However, this 
specific CUE allegation was already fully addressed and 
considered in the prior May 2002 Board decision.  At that 
time, the Board stated that

the moving party argues that the Board 
considered the wrong legal standard in 
adjudicating the claim for a total rating 
based on individual unemployability due 
to service-connected disability.  It is 
asserted that the Board concluded that 
the veteran's disabilities were not 
"completely incapacitating," which was 
not the proper standard for adjudging 
unemployability.  The Board concedes that 
this phrase was employed in the 
discussion of the evidence.  It is 
significant to point out, however, that 
the ultimate conclusion reached by the 
Board was that the veteran's service-
connected disabilities were less than 100 
percent disabling and did not cause 
unemployability.  Moreover, the correct 
regulations were cited.  Despite the use 
of the words "completely incapacitating," 
or "totally incapacitating," it appears 
from a review of the Board's analysis 
that the factors required by regulation 
were considered, including the veteran's 
education, work history, and disabling 
manifestations of service-connected 
disability.  In concluding its analysis, 
the Board indicated that it was ". . . 
unable to find that at that stage of his 
life [the veteran] was entirely unable to 
obtain and maintain employment."  
Consequently, although the regulatory 
standard of then-extant 38 C.F.R. § 4.16 
was not clearly articulated, it appears 
that the Board in fact accounted for the 
standard in its analysis and concluded 
that it had not been met.  In short, the 
Board's reference to the veteran not 
being completely incapacitated does not 
mean that the Board in fact used the 
wrong standard.  Indeed, it appears that 
this reference was a finding of fact and 
did not reflect the standard by which the 
Board ultimately judged the claim.  
Therefore, CUE in the form of 
misapplication of the law does not exist.

As such, the Board finds that there is no new theory of CUE 
currently before the Board in regard to the issue of 
entitlement to accrued disability compensation based on a 
TDIU which was denied in the January 1985 Board decision.

Accordingly, on these facts, the veteran is precluded, by 
law, from again claiming that the January 1985 Board decision 
was CUE with respect to the issue of entitlement to accrued 
disability compensation based on a TDIU.  Where, as here, the 
law, and not the evidence, is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In summary, once there is a final decision on a CUE motion 
concerning a prior Board decision on a particular issue, that 
prior Board decision on that issue can no longer be 
challenged on the grounds of CUE.  Here, while the Court has 
ordered a reversal and remand on this issue, the issue was 
finally decided by the Board in May 2002 and has been 
affirmed by the Federal Circuit.  Accordingly, the issue of 
whether there was CUE in the January 1985 Board decision that 
denied entitlement to accrued disability compensation based 
on TDIU is dismissed with prejudice.  See 38 C.F.R. § 
20.1409(c).

CUE of TDIU in a February 1987 Board Decision

As noted above, the Court has also reversed and remanded the 
part of the July 2006 Board decision which denied CUE in a 
February 1987 Board decision that denied entitlement to 
accrued disability compensation based on TDIU.  As this part 
of the decision was previously dismissed without prejudice by 
the Board, it is not the subject of a final Board decision 
and can be properly adjudicated by the Board.

The June 2008 Court decision required that the Board 
correctly apply the law to the facts before the Board at the 
time of the February 1987.  Specifically, the Court focused 
on whether the statutory and regulatory provisions in effect 
at that time were properly applied to determine whether the 
veteran was entitled to TDIU based on the evidence of record 
at the time of his death.  However, such a determination was 
not relevant for the purposes of the February 1987 Board 
decision.

The issue of entitlement to accrued disability compensation 
based on TDIU was previously addressed and denied by the 
Board in January 1985.  The relevant law at the time stated 
that

[w]hen a claim is disallowed by the 
Board, it may not thereafter be reopened 
and allowed, and no claim based upon the 
same factual basis shall be considered; 
however, where subsequent to disallowance 
of a claim, new and material evidence in 
the form of official reports from the 
proper service department is secured, the 
Board may authorize the reopening of the 
claim and review of the former decision.

38 U.S.C.A. § 4004(b) (West 1982).

In the February 1987 decision, the Board properly applied 
this law and stated that January 1985 decision was final.  
Accordingly, under the law in effect at the time of the 
February 1987 decision, the Board could only consider a new 
claim of entitlement to accrued disability compensation based 
on TDIU if "new and material evidence in the form of 
official reports from the proper service department" were 
secured.


While the appellant submitted additional evidence in regard 
to this claim, it did not included "official reports from 
the proper service department."  In addition, the very 
nature of the claim of entitlement to accrued disability 
compensation based on TDIU barred the possibility that any 
new evidence that was submitted was material.  At the time of 
the February 1987 decision, accrued benefits could only be 
granted for those benefits to which "an individual was 
entitled at his death under existing ratings or decision, or 
those based on evidence in the file at date of death."  
38 U.S.C.A. § 3021(a) (West 1982) (emphasis added).  As 
entitlement to TDIU had not been granted by a VA decision at 
the time of the veteran's death, the only manner in which the 
appellant could be awarded accrued benefits for TDIU at the 
time of the February 1987 Board decision was if the evidence 
in the claims file at the date of the veteran's death 
substantiated the entitlement to TDIU.  Accordingly, for the 
purposes of the appellant's accrued benefits claim, the only 
evidence which was material at the time of the February 1987 
Board decision was the evidence which was already of record 
at the date of the veteran's death in August 1982.  Thus, as 
a matter of law, no new evidence submitted by the appellant 
could have been considered material, as it was not of record 
at the time of the veteran's death, and no material evidence 
submitted by the appellant count have been considered new, as 
it would have already been of record at the time of the 
veteran's death.

In the February 1987 decision, the Board properly applied the 
law regarding new and material evidence by stating that 
"[t]he evidence received since the veteran died, to the 
extent it comprises copies of document already on file at the 
time of veteran's death, was clearly available for the 
Board's review in January 1985.  The new evidence, by law, is 
not to be considered."  This was further detailed in the 
Conclusion of Law, which denied the appellant's claim 
specifically because.

[a]ccrued benefits are not due and 
payable because the evidence of record at 
the time of the veteran's death has 
previously been considered in a final 
decision of the Board of Veterans Appeals 
denying such benefits, and evidence 
received since that decision was not of 
record as of the date of the veteran's 
death, and cannot now be considered on a 
claim for accrued benefits.

In summary, the claim of entitlement to accrued disability 
compensation based on TDIU in the February 1987 Board 
decision could not be granted as a matter of law without 
first being reopened, and the issue, in turn, could not be 
reopened due to a legal impossibility of submitting new and 
material evidence for an accrued benefits claim.  The Board 
properly recognized these controlling laws and decided the 
claim accordingly in the February 1987 decision.  As such, 
the February 1987 Board decision does not contain CUE in 
relation to the claim of entitlement to accrued disability 
compensation based on TDIU, because the decision was properly 
based on the law that existed at that time and there is no 
evidence of any kind of an "undebatable" error "to which 
reasonable minds could not differ."  See Damrel, 6 Vet. App. 
at 245; Fugo, 6 Vet. App. at 43-44.


ORDER

The motion for reversal or revision of a January 1985 Board 
decision denying entitlement to accrued disability 
compensation based on TDIU on the basis of CUE is dismissed 
with prejudice.

The February 1987 rating decision was not CUE in relation to 
the claim of entitlement to accrued disability compensation 
based on TDIU; accordingly, the appeal is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


